[a2020salaryreductioncons001.jpg]
March 27, 2020 [Name, Address] Dear _____________: This letter will confirm your
consent to a ___% reduction in the Base Compensation that would otherwise be
payable to you commencing on April 1, 2020 pursuant to Section 3.1 of your
Employment Agreement with the Company dated as of _____________, 20__ (the
“Employment Agreement”). Your consent to the Base Compensation reduction
described above will not affect your incentive compensation calculation for the
2020 fiscal year or any separation benefits which may become payable under your
Employment Agreement or any other agreement with the Company in the absence of
your consent. Accordingly, your Base Compensation for purposes of any separation
benefits which may become payable to you will be based upon your Base
Compensation prior to the reduction. By signing the Consent section below, you
agree to the reduction in your Base Compensation described in this letter.
Accordingly, unless your Base Compensation is further reduced without your
consent and until your Base Compensation is restored to what it was prior to the
reduction, the Company’s failure to pay you your full Base Compensation will not
constitute a breach of your Employment Agreement that might otherwise entitle
you to separation benefits and no right to such separation benefits will be
triggered as a result of the reduction in your Base Compensation described
herein. You further acknowledge that while the Company is hopeful of restoring
your Base Compensation to what it was prior to the reduction as soon as
possible, no assurances are being provided in that regard. We very much
appreciate your consent to the reduction in your Base Compensation and your
agreement to join other members of the senior management team who will also have
a reduction in their base compensation during this challenging ti me. Sincerely,
BRIGGS & STRATTON CORPORATION [Name, Title] CONSENT I hereby consent to a
reduction in the Base Compensation that would otherwise be payable to me under
my Employment Agreement commencing on April 1, 2020 and acknowledge that such
reduction will not constitute a breach of my Employment Agreement or entitle me
to separation benefits under the Employment Agreement. [Name]



--------------------------------------------------------------------------------



 
[a2020salaryreductioncons002.jpg]
March 30, 2020 [Name, Address] Dear _____________: This letter will provide
clarification to you concerning the consent which the Company requested you and
the other elected officers provide on March 27, 2020 relating to a reduction in
your Base Compensation (the “Reduction Request”). Following the issuance of the
Reduction Request, certain of the officers identified concerns and ambiguities
relating thereto and not all officers were willing to sign. The Company believes
that its haste in documenting the circumstances of the Reduction Request
resulted in the concerns and ambiguities that were raised and that it is in its
and the officers’ best interest to clarify those concerns and ambiguities for
everyone, in order to achieve unanimity in approach and ensure the retention and
continued focus of the officers during the COVID-19 challenges. As discussed
with the senior team over the course of the last week or so, the salary
reduction is being implemented in order to address temporary cash flow
uncertainties associated with the COVID-19 pandemic, with the goal of reversing
the salary reduction for all Company salaried employees, including the officers,
by the beginning of June 2020. However, there is no assurance that the COVID- 19
related uncertainties will resolve by such time and, therefore, there is no
assurance that the Company will not maintain the salary reduction beyond such
time. As you know, the Company’s board of directors has waived its entitlement
to board fees payable in the fourth fiscal quarter as well. Consistent with the
timing discussed prior to the issuance of the Reduction Request and the duration
of the board fee waiver, the Company deems any consent given by an officer to be
effective until the earlier of the reversal of the salary reduction by the
Company or the end of fiscal 2020. If the Company is not in a position to
reverse the salary reduction by the end of fiscal 2020, it will seek an
extension of your consent at that time, which you may provide or not, in your
sole discretion. This letter shall be deemed incorporated into and a part of the
Reduction Request (collectively, the “Consent”). The undersigned employee
acknowledges that the issuance of this letter is deemed sufficient consideration
to support the enforceability of the Consent. Sincerely, BRIGGS & STRATTON
CORPORATION [Name, Title] Acknowledged: [Name]



--------------------------------------------------------------------------------



 